Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially radiolucent material” in claim 10 is a relative term which renders the claim indefinite. The term “substantially radiolucent material” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, any material described as “radiolucent”, “radiotransparent”, being a known radiolucent material such as plastic, or being more radiolucent than the material comprising the sections will read on the term “substantially radiolucent material”.
Claims 11-16 depend from claim 10, and, therefore, inherit the deficiencies of their parent claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Heyns (US 2014/0163528) in view of Tsunezumi (US 2011/0301501).
Regarding claims 10 & 15, Heyns teaches an image assisting diagnostic device comprising:
a gastric tube (feeding tube 52, [0053]); and
a flexible cord (maneuverable tube 54, [0053]) removably attached to the gastric tube, wherein the flexible cord comprises:
a first end (distal end 58, [0053]); and
a second end (proximal end 70, [0073]) positioned at an opposite end from the first end (Figure 11), wherein the flexible cord comprises a series of sections (radiopaque members, [0074]) alternating between radiopaque material and substantially radiolucent material ([0074] & [0082]).
Paragraph [0082] teaches that the maneuverable tube is made of polytetrafluoroethylene.  Although the radiopaque members are not illustrated, it can be assumed that, based on the language of [0074], each radiopaque member comprises its own separate part.  Because the maneuverable tube is made of plastic, and the radiopaque members are separate, this teaches an alternating pattern of radiopaque and radiolucent material.
However, Heyns fails to disclose that the first end comprises a probe tip, wherein the probe tip comprises radiopaque material.
Tsunezumi teaches (Figure 1) that the first end (tip portion, [0047]) comprises a probe tip (most distal portion 4, [0047]), wherein the probe tip comprises radiopaque material ([0049]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device taught by Heyns such that the first end comprises a probe tip, wherein the probe tip comprises radiopaque material, as taught by Tsunezumi.  The radiopaque probe tip allows for visualization of the distal end of the cord, facilitating a precise placement of the cord within the patient’s body.
Regarding claim 11, Heyns in view of Tsunezumi teach the device of claim 10, and Heyns further teaches that the gastric tube comprises a first diameter, wherein the flexible cord comprises a second diameter, and wherein the first diameter is different from the second diameter (Figure 6A).
Regarding claim 12, Heyns in view of Tsunezumi teach the device of claim 11, and Heyns further teaches that the first diameter is larger than the second diameter (Figure 6A).
Regarding claim 13, Heyns in view of Tsunezumi teach the device of claim 10, and Heyns further teaches that the series of sections are positioned between the first end and the second end of the flexible cord ([0074]).
Regarding claim 14, Heyns in view of Tsunezumi teach the device of claim 10.
However, Heyns fails to disclose that the series of sections are positioned closer to the first end than the second end.
Tsunezumi teaches that the series of sections (radiopaque portion A formed of the radiopaque coil of strand 31 & radiolucent portion B formed of the radiolucent coil of strand 32, [0050]) are positioned closer to the first end than the second end (Figure 1).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device taught by Heyns such that the series of sections are positioned closer to the first end than the second end, as taught by Tsunezumi.  In addition to the probe tip, placing the series of sections closer to the first (distal) end gives the operator additional points of reference to ascertain the position of the cord.  This side is preferable, as the distal end is the side that is being imaged.
Regarding claim 16, Heyns in view of Tsunezumi teach the device of claim 10, wherein the gastric tube comprises:
a first gastric tube end (distal end of the feeding tube, [0095]); and
a second gastric tube end (proximal end of the feeding tube, [0096]), wherein, upon attachment of the flexible cord to the gastric tube, the first end of the flexible cord aligns with the first gastric tube end ([0096]), and the second end of the flexible cord aligns with the second gastric tube end ([0096]).
Paragraph [0096] states that the port comprises the proximal end of the feeding tube.  Figure 11 demonstrates that the adapter 72 comprises the proximal end of the maneuverable tube.  Paragraph [0096] further teaches that the port can be fastened to the adapter; therefore, the proximal ends of both tubes can be placed in alignment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793